Stephens, J.
1. Where a debtor pays to a creditor on a disputed claim a sum of money less than the amount claimed by the creditor, such payment being made with a statement by the debtor that such sum paid is all that he owes and all that the creditor will receive, but it is received and retained by the creditor with a statement by him to the debtor that the latter owes more and is not accepted by the creditor in full satisfaction of his claim, a retention by the creditor of the sum thus paid and received and his failure to return it will not demand the inference that the sum was paid and accepted in full satisfaction of the creditor’s claim. In a suit by the creditor where the evidence (as appears from the magistrate’s answer to the writ of certiorari in this case) shows the above facts, a verdict against the debtor for the full amount claimed will not be set aside as being contrary to law and without evidence to support it, upon the ground that the evidence, as a matter of law, established an accord and satisfaction.
2. No other error being insisted upon, the judge of the superior court did not err in overruling the defendant’s certiorari.

Judgment affirmed.


Jenkins, P. J., and Hill, J., concur.